DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed September 29, 2022 have been fully considered but they are not persuasive.  
Peter and Woo are analogous and they use their nanocrystalline alloy for the same purpose.  Peter states its nanocrystalline is “to provide a low reluctance path for magnetic field .. the magnetic field may be a high magnetic permeability material” (par 35).  Woo states its nanocrystalline process results in “as imaginary part permeability increases, absorption of electromagnetic waves is better.” (par 27).
Both Peter and Woo use their nanocrystalline to give the magnetic field an easier path to follow.  The nanocrystalline is of higher permeability (lower reluctance) than the surrounding medium to guide the magnetic field in certain directions.  While Woo uses it as a “shield” to prevent the magnetic field from reaching a specific location, the functionality of Woo’s nanocrystalline is the same as that disclosed by Peter.
The Applicants’ highlight that Woo “blocks” the electromagnetic waves (Remarks, page 12).  This is only partly true.  The nanocrystalline “blocks” the electromagnetic waves from reaching a specific location that would negatively react to those waves.  The nanocrystalline absorbs the magnetic field and directs it somewhere else. 
The skilled artisan would have understood that a material with high magnetic permeability can both guide the magnetic field to one location and “blocks” it from reaching a second location.  These two functions are not opposites and can coexist simultaneously.  The Applicants may consider the analogy of using an umbrella while it’s raining.  The umbrella is both guiding the water onto the sidewalk and blocking the water from hitting the user.  
The amendments to the specification and independent claims are sufficient to overcome the objections and §112(a) enablement rejection (claim 20).  The art rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2001/0042643) in view of Peter (US 2008/0068022) and in further view of Woo (US 2021/0076547).
With respect to claim 1, Kruger discloses a steering assembly for a downhole drilling system (fig 1-3; par 23-34) comprising: 
a first member (110, 211, 328) having a first transceiver (232, 372) connected to the first member; 
a second member (120, 210, 360) arranged about the first member with a second transceiver (234, 374) connected to the second member; and 
a non-conductive gap (par 23) between the first transceiver and the second transceiver; 
wherein the first transceiver is positioned proximate to the second transceiver in an axial direction with the non-conductive gap therebetween (the Kruger first/second member are coaxial and the first member is inside the second member);
wherein the transceivers are configured to transfer at least one of power and data between them (par 23, 25).
Krueger discloses a drilling assembly with a rotating inner member and a stationary outer member.  This makes them proximate in an axial direction.  Krueger also explicitly mentioned the non-conductive gap (abstract, par 23).  The two members include transceivers for transferring power and data between them.  Krueger does not expressly disclose at least one of the transceivers comprises a nanocrystalline tape.
Peter discloses a drilling assembly (fig 1, 3; par 21-36) wherein at least one of the inner rotating member and the outer stationary member comprises at least one nanocrystalline alloy configured to transfer at least one of power or data between the first transceiver and the second transceiver (par 35).  
Peter does not expressly disclose that the nanocrystalline alloy is a “tape”.  Woo discloses that it is known to configure nanocrystalline alloys within a tape to enhance wireless power transfer (par 27-28).  Peter and Woo are analogous because they are from the same field of endeavor, namely nanocrystalline alloys.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Peter alloy to be in a “tape” shape, as taught by Woo.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
Peter discloses its nanocrystalline guides the magnetic field and Woo discloses its nanocrystalline blocks the magnetic field. As discussed above, these two functionalities are not opposite and do not teach away from the combination.  Within the combination, the nanocrystalline tape guides the magnetic flux between the two transceivers and blocks the magnetic flux from straying away from that path (and into a different component).
Krueger and Peter (modified by Woo) are analogous because they are from the same field of endeavor, namely wireless power systems for drilling assemblies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Krueger to include a nanocrystalline tape, as taught by the combination of Peter and Woo.  The motivation for doing so would have been to increase the efficiency of power transfer.  Ferrite material, such as the nanocrystalline tape, have a high magnetic permeability that assists in directing more of the magnetic flux towards the receiver, thereby improving efficiency.  
With respect to claim 2, Krueger discloses the first member is rotatable relative to the second member (abstract, par 23).  
With respect to claim 10, the axial length is a result effective variables.  MPEP §2144.05.  The skilled artisan would have been aware of the relationship between the size of the drilling assembly, the size of the transceivers and the associated nanocrystalline tape.  Generally making the tape (or any other type of ferrite) larger/smaller would have a predictable effect on permeability and wireless power transfer.  The skilled artisan would have understood the proper size of the tape given the size of the drilling assembly and transceiver.
Alternatively, it would have been obvious to select a transceiver that requires a nanocrystalline tape that would be the claimed size.
With respect to claim 11, Peter discloses the crystalline is an “alloy” (par 35) that is a magnetic material with high magnetic permeability (par 35).  Iron is a well-known magnetic material that satisfies this definition. 
With respect to claim 12, Peter (as modified by Woo to be a “tape”) discloses a tape housing (320; par 34), with the nanocrystalline tape arranged within the tape housing.  
With respect to claim 14, Kruger discloses at least one expandable force application member (fig 1, item 132; fig 2, item 220a-b; par 24, 26) arranged on an exterior of the second member, wherein power received at the second transceiver is employed to operate the at least one expandable force application member.  
With respect to claim 15, Kruger discloses a primary electronics element arranged on the first member (fig 2, item 236) and a secondary electronics element arranged on the second member (item 238).  
With respect to claim 16, Krueger discloses the at least one of power or data is configured to be transmitted from one of (i) the primary electronics element to the secondary electronics element or (ii) the secondary electronics element to the primary electronics element, through an inductive interaction of the first transceiver and the second transceiver (par 25).  
With respect to claims 18-19, the combination discloses a drilling system, as discussed above in the art rejections of claims 1 and 14.  The references are analogous, as discussed above.  Krueger further discloses a drill string (par 5) having a disintegrating device (114; par 24) at an end thereof. 
With respect to claim 20, the combination discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1 and 18.  Claim 18 corresponds to the structure of claims 1 and 16 (which expands on claim 1 by including the drilling string).  
With respect to claim 21, Peter discloses a plurality of nanocrystalline pieces (par 35; one for each slot 310am).  Thus, the combination teaches at least one of the first/second transceivers comprises a plurality of nanocrystalline tapes, wherein the plurality of nanocrystalline tapes are arranged about a circumferences of a frame to form a cylindrical configuration (both Krueger and Peter disclose the transceivers are cylindrical). 
With respect to claim 22, Krueger discloses drilling fluid fills the non-conductive gap (abstract).  The combination (see art rejection of claim 12) discloses the tape housing.  Thus, the combination also teaches the Krueger fluid is arranged in contact with the tape housing.
With respect to claim 23, Peter discloses the tape housing comprises a top enclosure and a bottom enclosure (see fig 3).  Peter’s tape housing (320) is a cylinder with both a “top” (higher in the z-axis) and a “bottom” (lower in the z-axis).  The claim does not provide any other descriptions for what these two parts are intended to be.  While the Applicants point generally to paragraph 55 (Remarks, page 14; in the discussion of claim 22), there is no indication that the broad language of the claim must import this specific embodiment.  The Applicants had been put on notice that the tape housing was mapped to Peter 320; the language of claim 23 does not remedy the breadth of “housing” to overcome the prior art. 
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Peter/Woo and Jacek (PL 224015). 
With respect to claim 4, the combination teaches the nanocrystalline tape, but does not expressly disclose that it has layers.  Jacek discloses that nanocrystalline tape is formed in layers (English translation of “Claims”).
The combination and Jacek are analogous because they are from the same field of endeavor, namely nanocrystalline tapes.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s tape to be in layers, as taught by Jacek.  The motivation for doing so would have been to use a known manufacturing method.
With respect to claim 5, the thickness of the tape is a result effective variable.  MPEP §2144.05.  The thickness determines how much of the alloy surrounds any one location.  Adding more permeable material in any given space will have a predictable effect on wireless power transfer.  Setting the thickness of be “about 20pm” is an obvious modification, especially given the following:
The claim recites “about” without indicating how far from 20 pm the thickness can be while still being “about 20 pm”.  This indicates an unbounded range that can obviously include whatever thickness is found in Woo’s tape.
The claim does not define the relative size of the steering assembly.  A small drill would have small members, thereby using smaller sized tape.  A larger drill would have large members, thereby using a relatively larger sized tape.  The skilled artisan would have understood that the thickness of the tape is related to the size of the system in which it’s placed.
With respect to claim 6, Jacek discloses the plurality of tape layers are bonded together using an interlayer bonding material (English translation of “Claims”) to form a core stack (English translation of “Claims”), the core stack being flexible to allow bending of the core stack (see below).  When combined, the Peter/Woo nanocrystalline tape is bent in a cylindrical shape to accommodate the geometry of the Krueger transceivers.  Thus, the skilled artisan would have recognized the need to make the combination’s tape “flexible”. 
With respect to claim 7, the thickness of the bonding material is a result effective variable and is obvious for the same reasons as discussed for the thickness of the tape in the art rejections of claim 5. Id. 
With respect to claim 8, Jacek discloses the interlayer bonding material comprises an epoxy (English translation of “Claims”).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Peter/Woo and Wille (US 2019/0025458).
The combination discloses the Peter/Woo tape is placed into the Krueger housing, but does not expressly disclose the material of the housing.  Wille discloses that a drilling string housing is known to comprise at least one of an elastomer and fiberglass (par 21).
The combination and Wille are analogous because they are from the same field of endeavor, namely drilling strings. At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to construct the combination’s housing from elastomer, as taught by Wille.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836